Case 2:20-cv-10050-GW-JPR Document 18 Filed 02/18/21 Page 1 of 1 Page ID #:135



    1

    2
                                                                              JS-6
    3

    4

    5

    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                        CENTRAL DISTRICT OF CALIFORNIA
   10

   11    PHYLLIS BALL,                           Case No. CV 20-10050-GW-JPRx

   12                        Plaintiff,

   13          v.                                  ORDER TO DISMISS

   14    BOWLERO CORPORATION, et
         al.,
   15
                             Defendants.
   16

   17

   18
              Pursuant to the Parties’ stipulation filed on February 17, 2021, the parties
   19
        agree that:
   20
              1.      The action is dismissed with prejudice;
   21
              2.      Defendant AMF BOWLING CENTERS, INC. agrees to waive its
   22
        right to seek any costs and fees from Plaintiff PHYLLIS BALL.
   23

   24
        Dated: February 18, 2021
   25

   26                                          _________________________________
                                               HON. GEORGE H. WU,
   27
                                               UNITED STATES DISTRICT JUDGE
   28
